

DST Systems, Inc. 2015 Equity and Incentive Plan
(formerly the "2005 Equity Incentive Plan")
 
 
Table of Contents
 
 
 
Page
 
 
 
Section 1.  Effective Date, Purpose and Duration
1
 
1.1
Effective Date of the Plan
1
 
1.2
Purposes of the Plan
1
 
1.3
Duration of the Plan
1
       
Section 2.  Definitions
1
       
Section 3.  Administration
7
 
3.1
Committee
7
 
3.2
Powers of the Committee
7
       
Section 4.  Shares Subject to the Plan, Maximum Awards and 162(m) Compliance
11
 
4.1
Number of Shares Available for Grants
11
 
4.2
Adjustments in Authorized Shares and Awards
12
 
4.3
Compliance With Code Section 162(m)
12
 
4.4
Performance-Based Exception Under Section 162(m)
13
       
Section 5.  Eligibility and General Conditions of Awards
15
 
5.1
Eligibility
15
 
5.2
Award Agreement
15
 
5.3
General Terms and Termination of Affiliation
15
 
5.4
Nontransferability of Awards
16
 
5.5
Cancellation and Rescission of Awards; Clawback Policy
17
 
5.6
Stand-Alone, Tandem and Substitute Awards
17
 
5.7
Deferral of Award Payouts
17
 
5.8
Dividend Equivalents
18
 
5.9
Exercise by Non-Grantee
18
 
5.10
No Cash Consideration for Awards
18
 
5.11
No Fractional Shares
18
 
5.12
Tax Obligations
18
       
Section 6.  Stock Options
18
 
6.1
Grant of Options
18
 
6.2
Award Agreement
19
 
6.3
Option Price
19
 
6.4
Adjustment of Options
19
 
6.5
Grant of Incentive Stock Options
19
 
6.6
Method of Option Exercise
21
 
6.7
Stockholder Privileges
21
       
Section 7.  Stock Appreciation Rights
22
 
7.1
Grant of SARs
22
 
7.2
Award Agreements
22
 
7.3
Strike Price
22
 
7.4
Adjustment of SARs
22
 
7.5
Exercise and Payment
23
 
7.6
Grant Limitations
23
       
Section 8.  Performance Units and Performance Shares
23
 
8.1
Grant of Performance Units
23
 
8.2
Value/Performance Goals
23
 
8.3
Earning of Performance Units
23
       
Section 9.  Restricted Stock
24
 
9.1
Grant of Restricted Stock
24
 
9.2
Award Agreement
24
 
9.3
Consideration for Restricted Stock
24
 
9.4
Effect of Forfeiture
24
 
9.5
Issuance of Shares
24
 
9.6
Stockholder Rights in Restricted Stock
25
       
Section 10.  Restricted Stock Units
25
 
10.1
Grant of Restricted Stock Units
25
 
10.2
Award Agreement
25
 
10.3
Crediting Restricted Stock Units
25
 
10.4
Settlement of RSU Accounts
26
       
Section 11.  Annual Incentive Awards
26
 
11.1
Annual Incentive Awards
26
 
11.2
Determination of Amount of Annual Incentive Awards
26
 
11.3
Time of Payment of Annual Incentive Awards
28
 
11.4
Form of Payment of Annual Incentive Awards
28
       
Section 12.  Bonus Shares, Service Awards and Other Stock-Based Awards
28
       
Section 13.  Change in Control
28
 
13.1
Special Treatment in the Event of a Change in Control
28
 
13.2
Definition of Change in Control
29
       
Section 14.  Amendment, Modification, and Termination
31
 
14.1
Amendment, Modification, and Termination
31
 
14.2
Awards Previously Granted
32
       
Section 15.  Withholding
32
 
15.1
Required Withholding
32
 
15.2
Notification Under Code Section 83(b)
32
       
Section 16.  Beneficiary Designation
33
       
Section 17.  Additional Provisions
33
 
17.1
Governing Law
33
 
17.2
Severability
33
 
17.3
Successors
33
 
17.4
Requirements of Law
33
 
17.5
Securities Law Compliance
34
 
17.6
No Rights as a Stockholder
34
 
17.7
Awards Not Taken into Account for Other Benefits
34
 
17.8
Non-Exclusivity of Plan
34
 
17.9
Unfunded Status of Awards; Creation of Trusts
34
 
17.10
No Right to Continued Employment or Awards
35
 
17.11
Military Service
35
 
17.12
Construction
35
 
17.13
Obligations
35
 
17.14
Stockholder Approval
36
       

 
 

 
 
 

DST SYSTEMS, INC.  2015 Equity and Incentive Plan
(formerly the "2005 Equity Incentive Plan")
 
 
Section 1.
Effective Date, Purpose and Duration
 
1.1    Effective Date of the Plan.  DST Systems, Inc., a Delaware corporation
(the "Company"), hereby amends and restates the DST Systems, Inc. 2005 Equity
Incentive Plan (the "Plan") in order to, among other things, combine (for all
future grants only) the DST Systems, Inc. 2005 Non-Employee Directors' Award
Plan (the "2005 Directors Plan") with this Plan and rename this Plan as the DST
Systems, Inc. 2015 Equity and Incentive Plan.  The amended and restated Plan was
approved by the Company's Board on February 24, 2015, and became effective May
12, 2015 (the "Effective Date"), as a result of approval by the Company's
stockholders.  All Awards granted pursuant to the 2005 Directors Plan before May
9, 2015 remain subject to the terms and conditions of the 2005 Directors
Plan.  Following the Effective Date, no additional awards shall be granted under
the 2005 Directors Plan.  All Awards granted on or after the Effective Date of
this Plan will be subject to the terms of this Plan.
 
1.2    Purposes of the Plan.  The Plan is intended to generate an increased
incentive for eligible employees, Consultants and Non-Employee Directors of the
Company, its subsidiaries and joint ventures, to contribute to the Company's
future success, to secure for the Company and its stockholders the benefits
inherent in equity ownership by employees, Consultants and Non-Employee
Directors of the Company, its subsidiaries and joint ventures, and to enhance
the ability of the Company, and its subsidiaries and joint ventures, to attract
and retain exceptionally qualified employees and Non-Employee Directors upon
whom, in large measure, the sustained progress, growth and profitability of the
Company depend.  By encouraging employees, Consultants and Non-Employee
Directors of the Company and its affiliates to acquire a proprietary interest in
the Company's growth and performance, through both cash and stock Awards, the
Company intends to more closely align the interests of the Company's employees,
management, directors and stockholders, and motivate employees, Consultants and
Non-Employee Directors to enhance the value of the Company for the benefit of
all stockholders.
 
1.3    Duration of the Plan.  The Plan, as amended and restated herein, shall
apply as of the Effective Date and shall remain in effect, subject to the right
of the Board to amend or terminate the Plan at any time, until the earlier of
the Company's annual stockholders meeting in 2025, or the date on which all
Shares subject to the Plan shall have been delivered and the restrictions on all
Awards granted under the Plan shall have lapsed, according to the Plan's
provisions.  Notwithstanding the foregoing, no Incentive Stock Options shall be
granted after May 11, 2025 unless this Plan is reapproved by the Company's
stockholders.  The amendment and restatement of the Plan shall not, unless
otherwise expressly provided, adversely affect any Awards outstanding on the
Effective Date.  The termination or expiration of the Plan shall not adversely
affect any Awards outstanding on the date of termination or expiration.
 
Section 2.
Definitions
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 

 
1

--------------------------------------------------------------------------------

 



 "Affiliate" and "Associate" shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the Exchange Act.
 
 "Annual Incentive Award" means an Award relating to a potential performance
bonus opportunity determined under Section 11.
 
 "Award" means any Annual Incentive Award, Bonus Share, Dividend Equivalent,
Option, Other Stock-Based Award, Performance Unit, Performance Share, Restricted
Stock, Restricted Stock Unit, Share, Service Award, Stock Appreciation Right or
Substitute Award.
 
 "Award Agreement" means the written or electronic agreement which evidences an
Award and sets forth such applicable terms, conditions and limitations as the
Committee establishes for the Award.  The Committee may provide for the use of
electronic, internet or other non-paper Award Agreements, and the use of
electronic, internet or other non-paper means for acceptance thereof and actions
thereunder by a Grantee.
 
 "Beneficiary" or "Beneficiaries" means the person designated to receive Plan
benefits, if any, following the Grantee's or Permitted Transferee's death in
accordance with Section 16.
 
 "Board" means the Board of Directors of the Company.
 
 "Bonus Opportunity" means the threshold, target and maximum potential bonus
opportunities (or any other designated bonus opportunity level(s)) under an
Annual Incentive Award for an individual for a Year, based on threshold, target
and maximum bonus levels as determined by the Committee.
 
 "Bonus Share" means a Share that is awarded to a Grantee without cost and
without restriction in recognition of past or future performance (whether
determined by reference to another employee benefit plan of the Company or
otherwise) or as an incentive to become an employee or other service provider of
the Company or an Affiliate.
 
 "Change in Control" has the meaning set forth in Section 13.
 
 "Code" means the Internal Revenue Code of 1986.
 
 "Committee" has the meaning set forth in Section 3.1(a).
 
 "Common Stock" means common stock, one cent ($.01) par value per share, of the
Company.
 
 "Company" means DST Systems, Inc., a Delaware corporation.
 
 "Consultant" means a non-employee consultant or advisor to the Company, a
Subsidiary or a Joint Venture who is a natural person (other than a Non-Employee
Director) providing bona fide services that are not in connection with an offer
or sale of Company equity securities in a capital raising transaction; provided
the individual does not directly or indirectly maintain or promote a market in
Company securities.
 

 
2

--------------------------------------------------------------------------------

 



 
 "Covered Employee" means a Grantee who, as of the last day of the fiscal year
in which the value of an Award is recognizable in income for federal income tax
purposes, is one of the groups of "covered employees," within the meaning of
Code Section 162(m), with respect to the Company.
 
 "Dividend Equivalent" means a right granted appurtenant to an Award to receive
payments equal to dividends or property paid with respect to Shares underlying
such Award, at such time and on such terms and conditions as set forth in the
Award Agreement.
 
 "Effective Date" has the meaning set forth in Section 1.1.
 
 "Eligible Person" means any employee of an Employer, any individual expected to
become an employee of an Employer, any Consultant and any Non-Employee
Director.  A former employee of an Employer shall also be treated as an Eligible
Person if and to the extent that such former employee is entitled to be granted
an Award under the Plan either as a result of an agreement entered into in
connection with such former employee's Termination of Affiliation or pursuant to
the terms of an employment agreement or similar contract between the former
employee and the Employer that was entered into prior to such former employee's
Termination of Affiliation.  Solely for purposes Substitute Awards, the term
Eligible Person includes any current or former employee or non-employee director
of, or consultant to, an Acquired Entity who holds Acquired Entity Awards
immediately prior to the Acquisition Date (as the terms "Acquired Entity",
"Acquired Entity Awards" and "Acquisition Date" are defined in in the definition
of "Substitute Award").
 
 "Employer" means, with respect to any Eligible Person, the Company, the
Subsidiary or the Joint Venture (as the case may be) by whom he or she is
employed.
 
 "Exchange Act" means the Securities and Exchange Act of 1934.
 
 "Exercise Date" means the date the holder of an Award that is subject to
exercise delivers notice of such exercise to the Company, accompanied by such
payment, attestations, representations or other documentation as the Committee
may specify; provided that if such notice is delivered after 11:00 a.m. Central
Time (or such other time as the Committee may specify), the Exercise Date shall
be the following day.
 
 "Fair Market Value" means
 
(a) with respect to a Share or other securities, as of the applicable date of
determination, (i) the average of the highest and lowest reported sales prices
on the New York Stock Exchange Composite Transactions listing, or (ii) if the
Shares or other securities are not listed on the New York Stock Exchange, Fair
Market Value will be determined by such other method as the Committee determines
(which determination shall be conclusive) in good faith to be reasonable and in
compliance with Code Section 409A. Notwithstanding the preceding, for federal,
state and local income tax reporting purposes and for such other purposes as the
Committee deems appropriate, the fair market value shall be determined by the
Committee in accordance with uniform and nondiscriminatory standards adopted by
it from time to time;
 

 
3

--------------------------------------------------------------------------------

 

 
 
(b) with respect to any property other than cash or securities, the market value
of such property determined by such methods or procedures as shall be
established from time to time by the Committee; and
 
(c) with respect to cash, the value of such cash in United States dollars.
 
 "Grant Date" means the date on which an Award is granted or such later date as
specified in advance by the Committee.  With respect to Annual Incentive Awards
payable in Bonus Shares, Performance Shares, Options, Restricted Stock,
Restricted Stock Units or any other form of Award, the Grant Date shall be the
date on which the Committee certifies the attainment of the performance goals as
provided in Section 11.2(c), or such later date as specified in advance by the
Committee.
 
 "Grantee" means an Eligible Person who has been granted an Award.
 
 "Incentive Stock Option" means an Option granted as an Award under the Plan
that is intended to meet the requirements of Code Section 422.
 
 "Joint Venture" means any Person in which the Company has an ownership interest
equal to at least fifty percent (50%) of the common stock, voting rights or
profits.
 
"Non-Employee Director" means a member of the Board who is not an employee of
the Company or any Affiliate.
 
 "Non-Qualified Stock Option" means an Option granted as an Award under the Plan
that is not intended to be an Incentive Stock Option.
 
 "Option" means an Incentive Stock Option or Non-Qualified Stock Option.
 
 "Option Price" means the price at which a Share may be purchased by a Grantee
pursuant to an Option.
 
 "Performance-Based Exception" means the performance-based exception from the
tax deductibility limitations of Code Section 162(m) contained in Code Section
162(m)(4)(C) (including the special provision for stock options and stock
appreciation rights thereunder).
 
 "Performance Goals" means the objective or subjective criteria determined by
the Committee, the degree of attainment of which will affect (a) in the case of
an Award other than the Annual Incentive Award, the amount of the Award the
Grantee is entitled to receive or retain, and (b) in the case of an Annual
Incentive Award, the portion of the individual's Bonus Opportunity potentially
payable as an Annual Incentive Award.  Performance Goals may contain threshold,
target, and maximum levels of achievement (or other level(s) of achievement)
and, to the extent the Committee intends an Award (including the Annual
Incentive Award) to comply with the Performance-Based Exception, the Performance
Goals shall be chosen from among the Performance Measures.
 
 "Performance Measures" has the meaning set forth in Section 4.4.
 

 
4

--------------------------------------------------------------------------------

 



 
 "Performance Period" means that period established by the Committee at the time
any Award is granted or at any time thereafter during which the attainment of
performance goals specified by the Committee which relate to the payment,
vesting or exercisability of the Award, are to be measured.  Except in the event
an Award is not payable in Shares, a Performance Period may not be less than a
year.
 
"Performance Share" means the grant of a right to receive one or more Shares
based upon the performance of the Company and/or an Employer or other
established metric during a Performance Period, as determined by the Committee.
 
 "Performance Unit" means an Award under the Plan that is (a) a bonus consisting
of cash or other property, the amount or value of which, and/or the entitlement
to which, is conditioned upon the attainment of Performance Goals, or (b) a unit
valued by reference to a designated amount of cash or property other than
Shares.
 
 "Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Section 13(d) and Section 14(d) thereof, except that
such term shall not include (i) the Company or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its majority owned Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.
 
 "Plan" has the meaning set forth in Section 1.1.  If the Plan is amended, the
term "Plan" means the Plan as so amended.
 
 "Restricted Stock" means any Share issued as an Award under the Plan that is
subject to Restrictions.
 
 "Restricted Stock Unit" or "RSU" means the right granted as an Award under the
Plan to receive a Share, conditioned on the satisfaction of Restrictions imposed
by the Committee, which Restrictions may be time-based or performance-based.
 
 "Restriction" means any restriction on a Grantee's free enjoyment of the Shares
or other rights underlying Awards, including (a) that the Grantee or other
holder may not sell, transfer, pledge, or assign a Share or right except as
otherwise allowed under the Plan or as specified in the Award Agreement, and (b)
such other restrictions as the Committee may impose in the Award Agreement
(including, without limitation, any restriction on the right to vote such Share,
and the right to receive any dividends or dividend equivalents).  Restrictions
may be based on the passage of time or the satisfaction of performance criteria
(including Performance Goals) or the occurrence of one or more events or
conditions, and shall lapse separately or in combination upon such conditions
and at such time or times, in installments or otherwise, as the Committee shall
specify.  Awards subject to a Restriction shall be forfeited if the Restriction
does not lapse prior to such date or the occurrence of such event or the
satisfaction of such other criteria as the Committee shall determine.
 

 
5

--------------------------------------------------------------------------------

 



 
 "Rule 16b-3" means Rule 16b-3 promulgated by the SEC under the Exchange Act.
 
 "SEC" means the United States Securities and Exchange Commission, or any
successor thereto.
 
 "Section 16 Person" means a person who is subject to potential liability under
Section 16(b) of the Exchange Act with respect to transactions involving equity
securities of the Company.
 
 "Service Award" means an Award of Shares delivered automatically to an
individual pursuant to Section 12 in recognition of his or her service.
 
 "Share" means a share of the Common Stock.
 
 "Stock Appreciation Right" or "SAR" means a right granted as an Award under the
Plan to receive, as of the date specified in the Award Agreement, an amount
equal to the number of Shares with respect to which the SAR is exercised,
multiplied by the excess of (a) the Fair Market Value of one Share on the
Exercise Date, over (b) the Strike Price.
 
 "Strike Price" means the per-Share price used as the baseline measure for the
value of a SAR, as specified in the Award Agreement.
 
 "Subsidiary" means, except as provided in Section 6.5 with respect to an ISO,
any corporation or other entity in an unbroken chain of corporations or entities
beginning with the Company if each of the corporations or entities (other than
the last corporation or entity in the unbroken chain) owns stock or other
ownership interests possessing 50% or more of the total combined voting power of
all classes of stock or other ownership interests in one of the other
corporations or entities in the chain.
 
 "Substitute Award" means an Award granted under the Plan in substitution for
stock or stock based awards ("Acquired Entity Awards") held by current and
former employees or former non-employee directors of, or consultants to, another
corporation or entity who become Eligible Persons as the result of a merger or
consolidation of the employing corporation or other entity (the "Acquired
Entity") with the Company, a Subsidiary or a Joint Venture, or the acquisition
by the Company, an Affiliate, or a Joint Venture, of property or stock of, or
other ownership interest in, the Acquired Entity immediately prior to such
merger, consolidation or acquisition ("Acquisition Date") as agreed to by the
parties to such corporate transaction and as may be set forth in the definitive
purchase agreement.  The limitations of Sections 4.1 and 4.3 on the number of
Shares reserved or available for grants, and the limitations under Sections 6.3
and 7.3 with respect to Option Prices and Strike Prices, respectively, shall not
apply to Substitute Awards.  Any issuance of a Substitute Award which relates to
an Option or a SAR shall be completed in conformity with the rules under Code
Section 409A relating to the substitutions and assumptions of stock rights by
reason of a corporate transaction.
 
 "Term" means the period beginning on the Grant Date of an Option, or SAR and
ending on the date such Option or SAR expires, terminates or is cancelled.
 

 
6

--------------------------------------------------------------------------------

 



 
 "Termination of Affiliation" or similar phrase or concept (e.g., cessation of
employment, separation from service, termination of employment, etc.) means, the
first day on which an individual is for any reason no longer providing services
to an Employer in the capacity of an employee, Consultant or Non-Employee
Director or, with respect to an individual who is an employee of or a consultant
to a Subsidiary or a Joint Venture, the first day on which such entity ceases to
be a Subsidiary or a Joint Venture of the Company as applicable; provided,
however, (i) where such term, phrase or concept is otherwise defined or used in
an Award Agreement, such definition shall apply, or (ii) with respect to an
Award subject to Code Section 409A where an applicable payment event is the
Termination of Affiliation or similar term, such definition shall have the same
meaning as a "separation from service" under Code section 409A(a)(2)(A)(i).
 
 "Year" means the fiscal year of the Company.  As of the Effective Date, the
Company's fiscal year is the calendar year.

Section 3.
Administration
 
3.1    Committee.
 
(a) Subject to Section 3.2, the Plan shall be administered by a committee (the
"Committee"), the members of which shall be appointed by the Board from time to
time and may be removed by the Board from time to time.  Unless the Board
otherwise specifies, the Compensation Committee of the Board shall be the
Committee.  To the extent the Board considers it desirable to comply with Rule
16b-3 or meet the Performance-Based Exception, the Committee shall consist of
two or more directors of the Company, all of whom qualify as "non-employee
directors" within the meaning of Code Section 162(m) and "outside directors"
under Rule 16b-3.  The number of members of the Committee shall from time to
time be increased or decreased, and shall be subject to conditions, in each case
if and to the extent the Board deems it appropriate to permit transactions in
Shares pursuant to the Plan to qualify for an exemption from Section 16(b) of
the Exchange Act.
 
(b) Subject to applicable law, the Committee may delegate to the Chief Executive
Officer, Chief Financial Officer or Chief Human Resources Officer (or persons
performing similar functions) of the Company any or all of the authority of the
Committee with respect to Awards to Grantees, other than Grantees for whom (i)
the Committee desires the Award to qualify for an exemption from Section 16(b)
of the Exchange Act as in effect at the time any such delegated authority is
exercised or (ii) the Committee determines could be a Covered Employee at any
time during the term of the Award.
 
3.2    Powers of the Committee.  Subject to and consistent with the provisions
of the Plan, including Section 17.14, the Committee shall have full power and
authority and sole discretion as follows:
 

 
7

--------------------------------------------------------------------------------

 



 
(a) to determine when, to whom and in what types and amounts Awards (including
Substitute Awards) should be granted;
 
(b) subject to the limitations specified in this Plan, to grant Awards to
Eligible Persons in any number, and to determine the terms and conditions
applicable to each Award;
 
(c) to determine, as to all or part of any Award as to any Grantee, at the time
the Award is granted or thereafter, that the exercisability, vesting, payment or
settlement of an Award shall be accelerated upon a Grantee's death, disability,
retirement, Change in Control, Termination of Affiliation following a Change in
Control or other special circumstance determined by the Committee, to determine
that Awards shall continue to become exercisable, vested, settled or paid in
full or in installments after Termination of Affiliation, to extend the period
for exercise of Options or SARs following Termination of Affiliation (but not
beyond ten (10) years from the Grant Date of the Option or SAR) or to provide
that any Restricted Stock Award, Restricted Stock Unit Award, Performance Unit
Award, Performance Share Award or Service Award shall in whole or in part not be
forfeited upon Grantee's death, disability, retirement, Change in Control,
Termination of Affiliation following a Change in Control or other special
circumstance determined by the Committee provided the Committee shall consider
potential tax consequences in making any such determinations or taking any such
actions;
 
(d) to determine the benefit payable under any Performance Unit, Performance
Share, Dividend Equivalent or other Award, and to determine whether any
performance or vesting conditions have been satisfied;
 
(e) to determine whether or not specific Awards shall be granted in connection
with other specific Awards, and if so, whether they shall be exercisable
cumulatively with, or alternatively to, such other specific Awards and all other
matters to be determined in connection with an Award;
 
(f) to determine, with respect to Restricted Stock, whether to permit or require
the payment of cash dividends thereon, and whether Restricted Stock (including
Restricted Stock acquired upon the exercise of an Option) shall be held in
escrow or other custodial arrangement;
 
(g) to determine whether, to what extent, and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Shares, other Awards, or other property;
 
(h)  to determine whether, to what extent, and under what circumstances an Award
may be vested, paid, settled, canceled, forfeited or surrendered, or, in
connection with a Grantee's death, disability, retirement, Change in Control,
Termination of Affiliation following a Change in Control or other special
circumstances determined by the Committee, whether and to what extent any terms
of, or restrictions on, an Award may be waived or accelerated (including the
acceleration of the exercisability of, or waiver of all of the terms and
conditions applicable to, any Award or any group of
 

 
8

--------------------------------------------------------------------------------

 

 
 
Awards for any reason and at any time) or, to extend the period subsequent to
the Termination of Affiliation within which an Award may be exercised;
 
(i) to determine whether, to what extent and under what circumstances cash,
Shares, other Awards, other property and other amounts payable with respect to
an Award (other than with respect to an Option or a SAR for which no additional
deferral opportunity beyond the deferral inherent in such Option or SAR is
permitted under this Plan) will be deferred, either at the election of the
Grantee, or, if and to the extent specified in the Award Agreement,
automatically or at the election of the Committee (whether to limit loss of
deductions pursuant to Code Section 162(m) or otherwise), and to provide for the
payment of interest or other rate of return determined with reference to a
predetermined actual investment or independently set interest rate, or with
respect to other bases permitted under Code Sections 162(m), 409A or otherwise,
for the period between the Exercise Date, the date Restrictions lapse, or the
maturity of an Award, as applicable, and the date of payment or settlement of
the Award;
 
(j) taking into account the desirability of satisfying the Performance-Based
Exception, if a Grantee is promoted, demoted or transferred to a different
business unit of the Company during a Performance Period, to make adjustments to
any performance goals, the applicable Performance Period, or eliminate or cancel
the Award, to the extent the Committee determines that the Award, the
performance goals, or the Performance Period are no longer appropriate in order
to make the outstanding Award appropriate and comparable to the initial Award;
 
(k) subject to the limitations set forth in Sections 6.4 and 7.4, to grant
Awards in replacement of Awards previously granted under this Plan or any other
compensation plan of an Employer;
 
(l) to approve sub-plans pursuant to which single-year or multi-year grants of
Service Awards may be pre-approved by the Committee based on an Eligible
Person's achievement of established objective service criteria;
 
(m) to make, amend, suspend, waive and rescind rules and regulations relating to
the Plan;
 
(n) to appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;
 
(o) with the consent of the Grantee, to amend any Award Agreement at any time;
provided that the consent of the Grantee shall not be required for any amendment
(i) that, in the Committee's determination, does not materially adversely affect
the rights of the Grantee, or (ii) which is necessary or advisable (as
determined by the Committee) to carry out the purpose of the Award as a result
of any new applicable law or change in an existing applicable law, or (iii) to
the extent the Award Agreement specifically permits amendment without consent;
 
(p) to impose such additional terms and conditions upon the grant, exercise or
retention of Awards as the Committee may, before or concurrently with the grant
thereof,
 

 
9

--------------------------------------------------------------------------------

 

 
 
deem appropriate, including limiting the amount or percentage of Awards which
may from time to time be exercised by a Grantee, and including requiring the
Grantee to enter into restrictive covenants;
 
(q) without the consent of the Grantee, to make adjustments in the terms and
conditions of, and the criteria in, Awards in recognition of unusual, infrequent
or nonrecurring events (including events described in Section 4.2) affecting an
Employer or the financial statements of an Employer, or in response to changes
in applicable laws, regulations or accounting principles; provided, however,
that in no event shall such adjustment increase the value of an Award for a
person expected to be a Covered Employee for whom the Committee desires to have
the Performance-Based Exception apply;
 
(r) to make such adjustments or modifications to Awards or to adopt such
sub-plans for Eligible Persons working outside of the United States as are
advisable to fulfill the purposes of the Plan;
 
(s) to correct any defect or supply any omission or reconcile any inconsistency,
and to construe and interpret the Plan, the rules and regulations, any Award
Agreement or any other instrument entered into or relating to an Award under the
Plan, and to make all determinations, including factual determinations,
necessary or advisable for the administration of the Plan;
 
(t) to cause the Company to recoup, clawback, cause the forfeiture of, or take
any other action relating to any Award, or to any Shares, income, cash or other
property attributable to an Award, and any proceeds (and any income thereon)
received from the disposition of such Shares, income, cash or other property in
accordance with Section 5.5;
 
(u) to take any other action with respect to any matters relating to the Plan
for which it is responsible and to make all other decisions and determinations
as may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan; and
 
(v) in addition to the delegation authority in Section 3.1(b), to delegate to
officers or managers of the Company, any Affiliate or any Joint Venture, the
authority, subject to such terms as the Committee shall determine, to perform
specified functions under the Plan (subject to Section 4.3); provided that
actions required to permit Awards to Section 16 Persons to qualify for an
exemption from Section 16(b) of the Exchange Act shall not be delegated and
provided further that actions required to be taken by the Committee to permit an
Award to qualify for the Performance-Based Exception shall not be delegated.
 
Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all Persons, including the Company, its Affiliates, any Joint
Venture, any Grantee, any Eligible Person, any Person claiming any rights under
the Plan from or through any Grantee, and stockholders, except to the extent the
Committee may subsequently modify, or take further
 

 
10

--------------------------------------------------------------------------------

 



 
action not consistent with, its prior action.  If not specified in the Plan, the
time at which the Committee must or may make any determination shall be
determined by the Committee, and any such determination may thereafter be
modified by the Committee.  The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.
 
Unless otherwise expressly provided in the Plan, all determinations,
designations, interpretations, and other decisions of the Committee shall be
final, conclusive and binding upon all Persons, including the Company, any
Grantee, any Eligible Person, any stockholder, and any employee of the Company,
or any Affiliate or Joint Venture.  All determinations of the Committee shall be
made only if there is a quorum for Committee action and by a majority of
Committee members present, but no less than two members; provided that any
determination affecting any Awards made or to be made to a member of the
Committee may, at the Board's election, be made by the Board.
 
Section 4.
Shares Subject to the Plan, Maximum Awards and 162(m) Compliance
 
4.1     Number of Shares Available for Grants.
 
Subject to adjustment as provided in Section 4.2, the number of Shares reserved
for delivery under the Plan with respect to Awards granted after the Effective
Date shall be the sum of (a) Two Million Six Hundred Thousand (2.6 million)
Shares (the "Maximum Share Limit"), plus (b) any Shares required to satisfy
Substitute Awards.  The Shares may be divided among the various Awards eligible
to be granted under the Plan as the Committee shall determine; provided,
however, the maximum number of Shares that may be issued pursuant to Incentive
Stock Options shall be the Maximum Share Limit.  Notwithstanding the above, no
Non-Employee Director may be granted Awards of Options, SARs, Restricted Stock,
Restricted Stock Units, Bonus Shares, Performance Shares or Performance Units
(or any other Award which is denominated in Shares) with respect to a number of
Shares in any one calendar year which when added to the Shares subject to any
other Award denominated in Shares granted to such Non-Employee Director in the
same calendar year shall exceed Fifteen Thousand (15,000) Shares.
 
If any Shares subject to an Award granted hereunder after the Effective Date are
forfeited or such Award otherwise terminates or lapses without the delivery of
such Shares, the Shares subject to such Award, to the extent of any such
forfeiture, termination, or lapse shall again be available for grant under the
Plan.  If a SAR is settled in Shares, or any Option is exercised by a "net
exercise" as permitted under Section 6.6(d), only the number of Shares delivered
in settlement of the SAR or Option shall cease to be available for grant under
the Plan, regardless of the number of Shares with respect to which the SAR or
Option was exercised.  If any Shares subject to an Award granted hereunder are
withheld or applied as payment in connection with either the exercise of the
Award or the withholding or payment of taxes thereto, such Shares shall again be
available for grant under the Plan.
 
The Committee shall, from time to time, determine the appropriate methodology
for calculating the number of Shares that have been delivered pursuant to the
Plan.
 

 
11

--------------------------------------------------------------------------------

 



 
Shares delivered pursuant to the Plan may be, in whole or in part, authorized
and unissued Shares, or treasury Shares, including Shares repurchased by the
Company for purposes of the Plan.
 
4.2    Adjustments in Authorized Shares and Awards.  In the event of any
corporate event or transaction (including a change in the Shares of the Company
or the capitalization of the Company) after the Effective Date such as a merger,
consolidation, reorganization, recapitalization, separation, stock dividend,
stock split, reverse stock split, split up, spin-off, or other distribution of
stock or property of the Company, combination of Shares, exchange of Shares,
dividend in kind, special cash dividend, or other like change in capital
structure or distribution (other than normal cash dividends) to stockholders of
the Company, or any similar corporate event or transaction, the Committee, as
necessary in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, shall
appropriately and equitably substitute or adjust, as applicable, the number and
kind of Shares that may be issued under this Plan or under particular forms of
Awards, the number and kinds of Shares subject to outstanding Awards, the Option
Price or Strike Price applicable to outstanding Awards, the annual individual
limitations set forth below in Section 4.3(b), and other value determinations
applicable to outstanding Awards; provided, in each case, that with respect to
Awards of Incentive Stock Options intended to continue to qualify as Incentive
Stock Options after such adjustment, no such adjustment shall be authorized to
the extent that such adjustment would cause the Incentive Stock Option to
violate Code Section 424(a); and provided further that the number of Shares
subject to any Award denominated in Shares shall always be a whole number.
 
4.3    Compliance With Code Section 162(m).
 
(a) Section 162(m) Compliance.  To the extent the Committee determines that
compliance with the Performance-Based Exception is desirable with respect to an
Award (including Annual Incentive Awards under Section 11), this Section 4.3(a)
shall apply.  In the event that changes are made to Code Section 162(m) to
permit flexibility with respect to the Award or Awards available under the Plan,
the Committee may, subject to this Section 4.3, make any adjustments to such
Awards as it deems appropriate.
 
(b) Annual Individual Limitations.  No Grantee may be granted Awards of Options,
SARs, Restricted Stock, Restricted Stock Units, Bonus Shares, Performance Shares
or Performance Units (or any other Award which is denominated in Shares) with
respect to a number of Shares in any one calendar year which when added to the
Shares subject to any other Award denominated in Shares granted to such Grantee
in the same calendar year shall exceed Eight Hundred Thousand (800,000)
Shares.  For the avoidance of doubt, the foregoing 800,000 Share per-Grantee,
per-calendar year limit shall be the per-Grantee, per-calendar year limit for
Options and SARs for purposes of Treas. Regs. Section 1.162-27(e)(2)(vi).  If an
Award denominated in Shares is cancelled, the cancelled Award continues to count
against the maximum number of Shares for which an Award denominated in Shares
may be granted to a Grantee in any calendar year.  The Share limit shall be
adjusted to the extent necessary to reflect adjustments to Shares required by
Section 4.2.  No Grantee may be granted cash Annual Incentive Awards or other
cash Awards in any one calendar year, the maximum payout for which, when added
 

 
12

--------------------------------------------------------------------------------

 



 
to the maximum payout for all other cash Awards granted to such Grantee in the
same calendar year, shall exceed Six Hundred Percent (600% of the Grantee's
annual base salary (up to a maximum of Four Million Dollars  ($4 million) of
base salary) as of the first day of such calendar year (or, if later, as of the
date on which the Grantee becomes an employee of the Company, a Subsidiary or a
Joint Venture); provided, however, that if the Performance Period applicable to
a Performance Unit exceeds twelve months, the 600% limit shall apply to each
12-month period in the Performance Period.
 
4.4    Performance-Based Exception Under Section 162(m).
 
(a) Performance Measures.  Unless and until the Company's stockholders approve a
change in the general Performance Measures set forth in this Section 4.4, for
Awards (other than Options or SARs) designed to qualify for the
Performance-Based Exception, objective performance criteria shall be one or more
of the following (each a "Performance Measure"), which may be measured either in
the aggregate or on per Share basis:
 
(i) Earnings measures, including net earnings on either a LIFO, FIFO or other
basis and including earnings, earnings before interest, earnings before interest
and taxes, earnings before interest, taxes and depreciation or earnings before
interest, taxes, depreciation and amortization and in the case of any of the
foregoing, such measure may, in order to measure achievement of specific
performance goals, be established to further exclude items including any one or
more of the following: stock-based compensation expense; income or losses from
discontinued operations; gain on cancellation of debt; debt extinguishment and
related costs; restructuring, separation and/or integration charges and costs;
reorganization and/or recapitalization charges and costs; impairment charges;
gain or loss related to investments or the sale of assets; extraordinary gains
or losses; tax rate changes; the effect (cumulative or otherwise) of accounting
changes; acquisitions or divestitures; changes in GAAP; foreign exchange
impacts; any unusual, infrequent or nonrecurring gain or loss; sales and use tax
settlement; and gain on non-monetary transactions;
 
(ii) Operating measures, including operating income, operating earnings or
operating margin;
 
(iii) Income or loss measures, including net income or net loss;
 
(iv) Cash flow measures, including cash flow or free cash flow;
 
(v) Revenue measures;
 
(vi) Reductions in expense measures;
 
(vii) Operating and maintenance cost management and employee productivity
measures;
 

 
13

--------------------------------------------------------------------------------

 

 
 
(viii) Company return measures, including return on assets, investments, equity,
or sales;
 
(ix) Growth or rate of growth of any of the Performance Measures set forth
herein;
 
(x) Share price (including attainment of a specified per-Share price during the
Performance Period; growth measures and total stockholder return or attainment
by the Shares of a specified price for a specified period of time);
 
(xi) Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market share, market penetration, business expansion
targets, project milestones, production volume levels and cost targets;
 
(xii) Accomplishment of, or goals related to, mergers, acquisitions,
dispositions, public offerings or similar extraordinary business transactions;
or
 
(xiii) Achievement of business or operational goals such as market share,
business development and/or customer objectives;
 
provided that applicable Performance Measures may be applied on a pre- or
post-tax basis; may be established and measured on a Company-wide basis, on a
subsidiary basis, business unit or units basis or other Company division or
segment basis; and provided further that the Committee may, on the Grant Date of
an Award intended to comply with the Performance-Based Exception, and in the
case of other grants, within the allowable adjustment period set forth below in
Section 4.4(c), provide that the formula for such Award may include or exclude
items to measure specific objectives, such as losses from discontinued
operations, tax rate changes, extraordinary gains or losses, the effect
(cumulative or otherwise) of accounting changes, changes in GAAP, acquisitions
or divestitures, foreign exchange impacts and any unusual, infrequent or
nonrecurring gain or loss.
 
(b) Flexibility as to Timing, Weighting, Applicable Business Unit.  For Awards
intended to comply with the Performance-Based Exception, the Committee shall set
the Performance Goals within the time period prescribed by Code Section
162(m).  The levels of performance required with respect to Performance Measures
may be expressed in absolute or relative levels and may be based upon a set
increase, a set positive result, maintenance of the status quo, a set decrease
or a set negative result.  Performance Measures may differ for Awards to
different Grantees.  The Committee shall specify the weighting (which may be the
same or different for multiple objectives) to be given to each performance
objective for purposes of determining the final amount payable with respect to
any such Award.  Any one or more of the Performance Measures may apply to a
Grantee, to the Company as a whole, to one or more Affiliates or to a
department, unit, division or function within the Company, within any one or
more Affiliates or any one or more Joint Ventures, and may apply either alone or
relative to the performance of other businesses or individuals (including
industry or general market indices).
 

 
14

--------------------------------------------------------------------------------

 



 
(c) Discretion to Adjust.  In establishing performance goals, the Committee may
develop additional rules regarding the effect of certain events on the
measurement of levels of achievement of pre-established performance goals and
the adjustments that will automatically be made to the levels of achievements
should such events occur. The Committee shall have also the discretion to adjust
the pre-established performance goals and/or the determinations of the degree of
attainment of the pre-established performance goals for any other events;
provided, however, that any such adjustments must be determined prior to the end
of the Performance Period and that pre-established goals or the degree of
attainment of the pre-established performance goals for Awards which are
designed to qualify for the Performance-Based Exception may not (unless the
Committee determines to amend the Award so that it no longer qualifies for the
Performance-Based Exception) be adjusted downward, in the case of
pre-established goals (i.e., make the pre-established goal easier to be
achieved) or upwards, in the case of the degree of attainment of Awards (i.e.,
increase the determined level of attainment).  The Committee shall retain the
discretion to reduce the value of, or the number of Shares issuable upon the
vesting of, such Awards prior to the end of the Performance Period.  The
Committee may not, unless the Committee determines to amend the Award so that it
no longer qualifies for the Performance-Based Exception, delegate any authority
with respect to adjusting Awards intended to qualify for the Performance-Based
Exception.  All determinations by the Committee as to the level of achievement
of the Performance Measure(s) shall be certified in writing prior to payment of
the Award.
 
(d) Alteration of Performance Measures.  In the event that applicable laws allow
an Award to qualify for the Performance-Based Exception even if the Committee
alters the governing Performance Measures without obtaining stockholder
approval, the Committee shall have sole discretion to make such changes without
obtaining stockholder approval.
     
 
Section 5.
Eligibility and General Conditions of Awards
 
5.1    Eligibility.  The Committee may in its discretion grant Awards to any
Eligible Person, whether or not he or she has previously received an Award;
provided, however, eligibility to receive Annual Incentive Awards shall be in
accordance with Section 11.
 
5.2    Award Agreement.  To the extent not set forth in the Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement.
 
5.3    General Terms and Termination of Affiliation.  Except as provided in an
Award Agreement or as otherwise determined by the Committee, all Options or SARs
that have not been exercised, or any other Awards that remain subject to a
Restriction or that have outstanding Performance Periods, or (in the case of
Service Awards) that have not been granted, shall be cancelled and forfeited to
the Company upon a Termination of Affiliation.  If Dividend Equivalents have
been credited with respect to any Award or dividends have accrued on Restricted
Stock, and such Award (in whole or in part) is forfeited, all Dividend
Equivalents or
 



 
15

--------------------------------------------------------------------------------

 



 
dividends credited or accrued in connection with such forfeited Award (or
portion of an Award) shall also be forfeited to the Company.
 
5.4    Nontransferability of Awards.
 
(a) Each Option and SAR and each right under any Option and SAR shall be
exercisable only by the Grantee during the Grantee's lifetime, or, if
permissible under applicable law, by the Grantee's guardian or legal
representative.
 
(b) No Award (prior to the time, if applicable, Shares are delivered in respect
of such Award), and no right under any Award, may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Grantee
otherwise than by will or by the laws of descent and distribution (or in the
case of Restricted Stock, to the Company), and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, any Affiliate or any Joint Venture; provided
that the designation of a Beneficiary to receive benefits in the event of the
Grantee's death shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.
 
(c) Notwithstanding subsections (a) and (b) above, to the extent allowed by the
Committee or as may be provided in the Award Agreement, an Award (other than an
Incentive Stock Option) may be transferred, without consideration other than
nominal consideration, to a Permitted Transferee
 
(d) .  For this purpose, a "Permitted Transferee" in respect of any Grantee
means any member of the Immediate Family of such Grantee, any trust of which all
of the primary beneficiaries are such Grantee or members of his or her Immediate
Family, or any partnership (including limited liability companies and similar
entities) of which all of the partners or members are such Grantee or members of
his or her Immediate Family; and the "Immediate Family" of a Grantee includes
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee's household (other than a tenant
or employee), a trust in which these persons have more than fifty percent of the
beneficial interest, a foundation in which these persons (or the Grantee)
control the management of assets, and any other entity in which these persons
(or the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than fifty percent of the voting
interests.  Such Award may be exercised by such transferee in accordance with
the terms of such Award.  If so determined by the Committee, a Grantee may, in
the manner established by the Committee, designate a Beneficiary or
Beneficiaries to exercise the rights of the Grantee and to receive any
distribution with respect to any Award upon the death of the Grantee.  A
transferee, Beneficiary, guardian, legal representative or other person claiming
any rights under the Plan from or through any Grantee shall be subject to any
restrictions or limitations in the Plan or in any applicable Award Agreement,
and to any additional restrictions or limitations deemed necessary or
appropriate by the Committee.
 

 
16

--------------------------------------------------------------------------------

 

 
 
(e) Nothing herein shall be construed as requiring the Committee to honor the
order of a domestic relations court regarding an Award, except to the extent
required under applicable law.
 
5.5    Cancellation and Rescission of Awards; Clawback Policy.  The Committee
may cancel, rescind, suspend, withhold, or otherwise limit or restrict any
unexercised, unvested, unpaid or deferred Award, cause the forfeiture of any
Award, or recover any Shares, income, cash or other property attributable to an
Award, and any proceeds (including any income thereon) from the disposition of,
such Shares, income, cash or other property, at any time if the Grantee is not
or has not been in compliance with the Company or Employer ethics policy, any
restrictive covenant with the Company, an Affiliate or Joint Venture, or any
applicable term and condition of an Award. All Awards granted under this Plan,
any income earned with respect thereto, and any property, including Shares,
received in connection with any exercise, settlement, payment or vesting of, or
lapse of Restriction on, any Awards, and any proceeds (and any income thereon)
received from the disposition of any such property, shall be subject to any
clawback, recoupment or forfeiture provision included in any law, Award
Agreement, Company or Employer policy, employment agreement, program document,
term sheet, benefit plan or program, or Committee resolution, action, policy or
procedure.
 
5.6    Stand-Alone, Tandem and Substitute Awards.
 
Subject to any limitation set forth in the Plan, Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to, in tandem with, or in substitution for, any other Award granted under the
Plan or any award or benefit granted by an Employer under any other plan,
program, arrangement, contract or agreement (a "Non-Plan Award"); provided that
if the stand-alone, tandem or substitute Award is intended to qualify for the
Performance-Based Exception, it must separately satisfy the requirements of the
Performance-Based Exception.  If an Award is granted in substitution for another
Award or any Non-Plan Award, the Committee shall require the surrender of such
other Award or Non-Plan Award as consideration for the grant of the new
Award.  Awards granted in addition to or in tandem with other Awards or Non-Plan
Awards may be granted either at the same time as or at a different time from the
grant of such other Awards or Non-Plan Awards.
 
The Committee may, in its discretion and on such terms and conditions as the
Committee considers appropriate in the circumstances, grant Substitute Awards
under the Plan.
 
5.7    Deferral of Award Payouts.  The Committee may permit a Grantee to defer,
or, if and to the extent specified in an Award Agreement, require the Grantee to
defer, (i) receipt of the payment of cash that would otherwise be due under the
Award Agreement pursuant to the lapse or waiver of Restrictions with respect to
Restricted Stock or Restricted Stock Units, or the satisfaction of any
requirements or goals with respect to Performance Units, Performance Shares or
other Awards or (ii) receipt of the delivery of shares that would otherwise be
due under the Award Agreement pursuant to the lapse or waiver of Restrictions
with respect to Restricted Stock Units, or the satisfaction of any requirements
or goals with respect to Performance Units,  Performance Shares or other
Awards.   If any such deferral is required or permitted, the Committee shall, in
its sole discretion, establish rules and procedures governing such deferrals
that are in accordance with the Plan and Code Section 409A. Except as otherwise
provided in an
 

 
17

--------------------------------------------------------------------------------

 



 
Award Agreement, any payment or any Shares that are subject to such deferral
shall be made or delivered to the Grantee as specified in the Award Agreement or
pursuant to the Grantee's deferral election.  No deferral shall be permitted
with respect to an Option unless, the deferral only defers the recognition of
income until the later of (i) the exercise or disposition of the option under
Treasury Regulation section 1.83-7 or (ii) the time the stock acquired pursuant
to the exercise of the Option first becomes substantially vested under Treasury
Regulation section 1.83-3(b).  No deferral shall be permitted with respect to a
SAR other than the deferral of recognition of income until the exercise of the
SAR.
 
        5.8    Dividend Equivalents.  Subject to the provisions of the Plan and
to the extent expressly provided in the applicable Award Agreement, the
recipient of an Award other than an Option or SAR may, if so determined by the
Committee, be entitled to receive, currently or on a deferred basis, amounts
equivalent to cash, stock or other property, dividends on Shares (“Dividend
Equivalents”) with respect to the number of Shares covered by the Award, as
determined by the Committee in its sole discretion. The Committee may provide
that the Dividend Equivalents (if any) shall be deemed to have been reinvested
in additional Shares or otherwise reinvested and may provide that the Dividend
Equivalents are subject to the same vesting or performance conditions as the
underlying Award. Notwithstanding the foregoing, Dividend Equivalents credited
in connection with an Award that vests based on the achievement of performance
goals shall be subject to restrictions and risk of forfeiture to the same extent
as the Award with respect to which such Dividend Equivalents have been credited.
 
5.9    Exercise by Non-Grantee.  If any Award is exercised as permitted by the
Plan by any Person other than the Grantee, the exercise notice shall be
accompanied by documentation as may reasonably be required by the Committee,
including evidence of the authority of such Person or Persons to exercise the
Award and, if the Committee so specifies, evidence satisfactory to the Company
that any death taxes payable with respect to such Shares have been paid or
provided for.
 
5.10    No Cash Consideration for Awards.  Awards may be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.
 
5.11    No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be canceled, terminated, or otherwise eliminated.
 
5.12    Tax Obligations.  No Award shall be settled, whether in cash or Shares,
unless the applicable tax withholding requirements have been met to the
satisfaction of the Committee.

Section 6.
Stock Options
 
6.1    Grant of Options.  Subject to and consistent with the provisions of the
Plan, the Committee, at any time and from time to time, may grant Options to any
Eligible Person in such number, and upon such terms as shall be determined by
the Committee.
 

 
18

--------------------------------------------------------------------------------

 



 
6.2    Award Agreement.  Each Option shall be evidenced by an Award Agreement
that shall specify the Option Price, the Option term (ten (10) years from its
Grant Date unless a shorter term is specified in the Award Agreement), the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine, including the period of time in which and the
conditions under which the Option may become exercisable ("Exercise
Conditions").  The Exercise Conditions may be based on the achievement of
specific performance goals, may be time-based following the achievement of
specific performance goals, may be  based on the occurrence of a specified
event, and/or may be imposed under applicable securities laws; provided that any
time-based Exercise Conditions (other than time-based Exercise Conditions
following the achievement of specific performance goals) shall remain in effect
(in whole or in part) at least until the first anniversary of the Grant Date,
except as may otherwise be provided in an Award Agreement for accelerated
exercisability in the event of death, disability, retirement, Change in Control,
a Termination of Affiliation following a Change in Control or other special
circumstances determined by the Committee.
 
6.3    Option Price.  The Option Price shall be determined by the Committee;
provided, however, that except with respect to Substitute Options, the Option
Price shall not be less than one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date; provided that if the Committee so determines, in
the case of any Option retroactively granted in tandem with or in substitution
for another Award or any outstanding Award granted under any other plan of the
Company, the purchase price per Share shall not be less than the purchase price
on the Grant Date of such other Award or award under another Company plan.
 
6.4    Adjustment of Options. Subject to the limitations set forth below and
those contained in Sections 4, 6 and 14, the Committee may make any adjustment
in the Option Price, the number of Shares subject to, or the terms of, an
outstanding Option and a subsequent granting of an Option by amendment or by
substitution of an outstanding Option. Such amendment, substitution, or re-grant
may result in terms and conditions (including Option Price, number of Shares
covered, vesting schedule or exercise period) that differ from the terms and
conditions of the original Option; provided, however, except as permitted under
Section 13 (Change in Control), the Committee may not, without stockholder
approval (i) amend an Option to reduce its Option Price, (ii) cancel an Option
and regrant an Option with a lower Option Price than the original Option Price
of the cancelled Option, (iii) cancel an Option in exchange for cash or another
Award or (iv) take any other action (whether in the form of an amendment,
cancellation or replacement grant) that has the effect of "repricing" an Option,
as defined under applicable rules of the established stock exchange or quotation
system on which the Shares is then listed or traded.  Any adjustment,
modification, extension or renewal of an Option shall be effected such that the
Option is either exempt from, or is compliant with, Code Section 409A.
 
6.5    Grant of Incentive Stock Options.  At the time of the grant of any
Option, the Committee may, in its discretion, designate that such Option shall
be made subject to additional restrictions to permit it to qualify as an
Incentive Stock Option.  Any Option designated as an Incentive Stock Option:
 
           (a) shall not be granted more than ten (10) years after the Effective
Date;
 

 
19

--------------------------------------------------------------------------------

 

 
 
(b) shall be granted only to an employee of the Company or a Subsidiary
Corporation (as defined below);
 
(c) shall have an Option Price of not less than 100% of the Fair Market Value of
a Share on the Grant Date, and, if granted to a person who owns capital stock
(including stock treated as owned under Code Section 424(d)), possessing more
than 10% of the total combined voting power of all classes of capital stock of
the Company or any Subsidiary Corporation (a "10% Owner"), have an Option Price
not less than 110% of the Fair Market Value of a Share on its Grant Date;
 
(d) shall have an Option term of not more than ten (10) years (five years if the
Grantee is a 10% Owner) from its Grant Date, and shall be subject to earlier
termination as provided herein or in the applicable Award Agreement;
 
(e) shall not have an aggregate Fair Market Value (as of the Grant Date) of the
Shares with respect to which Incentive Stock Options (whether granted under the
Plan or any other stock option plan of the Grantee's employer or any parent or
Subsidiary Corporation ("Other Plans")) are exercisable for the first time by
such Grantee during any calendar year ("Current Grant"), determined in
accordance with the provisions of Code Section 422, which exceeds $100,000 (the
"$100,000 Limit");
 
(f) shall, if the aggregate Fair Market Value of the Shares (determined on the
Grant Date) with respect to the Current Grant and all Incentive Stock Options
previously granted under the Plan and any Other Plans which are exercisable for
the first time during a calendar year ("Prior Grants"), would exceed the
$100,000 Limit, be, as to the portion in excess of the $100,000 Limit,
exercisable as a separate option that is not an Incentive Stock Option at such
date or dates as are provided in the Current Grant;
 
(g) shall require the Grantee to notify the Committee of any disposition of any
Shares delivered pursuant to the exercise of the Incentive Stock Option under
the circumstances described in Code Section 421(b) (relating to holding periods
and certain disqualifying dispositions) ("Disqualifying Disposition"), within 10
days of such a Disqualifying Disposition;
 
(h) shall by its terms not be assignable or transferable other than by will or
the laws of descent and distribution, and may be exercised, during the Grantee's
lifetime, only by the Grantee; provided, however, that the Grantee may, to the
extent provided in the Plan, in any manner specified by the Committee, designate
in writing a Beneficiary to exercise his or her Incentive Stock Option after the
Grantee's death; and
 
(i) shall, if such Option nevertheless fails to meet the foregoing requirements,
or otherwise fails to meet the requirements of Code Section 422 for an Incentive
Stock Option, be treated for all purposes of this Plan, except as otherwise
provided in subsections (d) and (e) above, as an Option that is not an Incentive
Stock Option.
 
For purposes of this Section 6.5, "Subsidiary Corporation" means a corporation
other than the Company, in an unbroken chain of corporations beginning with the
Company, if, at the time of granting the Option, each of the corporations other
than the last corporation in the
 

 
20

--------------------------------------------------------------------------------

 



 
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such
chain.  Notwithstanding the foregoing and Section 3.2, the Committee may,
without the consent of the Grantee, at any time before the exercise of an Option
(whether or not an Incentive Stock Option), take any action necessary to prevent
such Option from being treated as an Incentive Stock Option.
 
6.6    Method of Option Exercise. Except as may otherwise be provided by the
Committee in an Award Agreement, Options shall be exercised by the delivery of a
written notice to the Company, setting forth the number of Shares with respect
to which the Option is to be exercised, accompanied by full payment (including
any applicable tax withholding) for the Shares made by any one or more of the
following means on the Exercise Date (or such other date as may be permitted in
writing by the Secretary of the Company):
 
           (a) cash, personal check or wire transfer;
 
           (b) with the approval of the Committee, Shares valued at their Fair
Market Value on the Exercise Date (including, in lieu of actually surrendering
to the Company a number of Shares then owned by the Grantee, the Company may, in
its discretion, permit the Grantee to submit to the Company a statement
affirming ownership by the Grantee of such number of Shares and request that
such Shares, although not actually surrendered, be deemed to have been
surrendered by the Grantee as payment of the exercise price);
 
           (c) subject to applicable law, through the sale of the Shares
acquired on exercise of the Option through a broker dealer to whom the Grantee
has submitted an irrevocable notice of exercise and irrevocable instructions to
deliver promptly to the Company the amount of sale or loan proceeds sufficient
to pay for such Shares, together with, if requested by the Company, the amount
of federal, state, local or foreign withholding taxes payable by Grantee by
reason of such exercise;
 
           (d) with the approval of the Committee, for any Nonqualified Stock
Option, by a "net exercise" arrangement pursuant to which the Company will not
require a payment of the Option Price but will reduce the number of Shares upon
the exercise by the largest number of whole Shares that has a Fair Market Value
on the date of exercise that does not exceed the aggregate Option Price; or
 
           (e) Any combination of (a) through (d) above.
 
6.7    Stockholder Privileges.  No Grantee or Permitted Transferee shall have
any rights as a stockholder with respect to any Shares covered by an Option
until the Grantee/Permitted Transferee becomes the holder of record of such
Shares, and no adjustments shall be made for dividends or other distributions or
other rights as to which there is a record date preceding the date such
Grantee/Permitted Transferee becomes the holder of record of such Shares, except
as provided in Section 4.2.
 

 
21

--------------------------------------------------------------------------------

 

 
 
Section 7.
Stock Appreciation Rights
 
7.1    Grant of SARs.  Subject to and consistent with the provisions of the
Plan, the Committee, at any time and from time to time, may grant SARs to any
Eligible Person either alone or in addition to other Awards granted under the
Plan.  SARs may, but need not, be granted in connection with a specific
Option.  Any SAR related to a Non-Qualified Option may be granted at the same
time such Option is granted or at any time thereafter before exercise or
expiration of such Option, but in no event may the Strike Price of a SAR granted
related to a Non-Qualified Option be less than the Fair Market Value of the
Share subject to the SAR on the date of grant of the SAR.  Any SAR related to an
Incentive Stock Option must be granted at the same time such Option is
granted.  The Committee may impose such conditions or restrictions on the
exercise of any SAR as it shall deem appropriate; provided that any time-based
exercise conditions (other than time-based exercise conditions following the
achievement of specific performance goals) shall remain in effect (in whole or
in part) at least until the first anniversary of the Grant Date, except as may
otherwise be provided in an Award Agreement for accelerated exercisability in
the event of death, disability, retirement, Change in Control, a Termination of
Affiliation following a Change in Control or other special circumstances
determined by the Committee.  In no event may the compensation payable under a
SAR be greater than the excess of the Fair Market Value of the Share on the date
the SAR is exercised over the Fair Market Value of the Share on the date of
grant of the SAR.  The stock appreciation right does not include any feature for
the deferral of compensation other than the deferral of recognition of income
until the exercise of the stock appreciation right.
 
7.2    Award Agreements.  Each SAR shall be evidenced by an Award Agreement in
such form as the Committee may approve, which shall contain such terms and
conditions not inconsistent with the provisions of the Plan as shall be
determined from time to time by the Committee.  Unless otherwise provided in the
Award Agreement, (a) no SAR grant shall have a Term of more than ten (10) years
from the date of grant of the SAR, and (b) SARs granted in tandem with Options
shall vest at the same time and in the same proportions as the underlying
Options.
 
7.3    Strike Price.  The Strike Price of a SAR shall be determined by the
Committee in its sole discretion; provided that the Strike Price shall not be
less than 100% of the Fair Market Value of a Share on the Grant Date of the SAR.
 
7.4    Adjustment of SARs. Subject to the limitations set forth below and those
contained in Sections 4, 7 and 14, the Committee may make any adjustment in the
Strike Price of a SAR, the number of Shares subject to, or the terms of, an
outstanding SAR and a subsequent granting of a SAR by amendment or by
substitution of an outstanding SAR. Such amendment, substitution, or re-grant
may result in terms and conditions (including Strike Price, number of Shares
covered, vesting schedule or exercise period) that differ from the terms and
conditions of the original SAR; provided, however, except as permitted under
Section 13 (Change in Control), the Committee may not, without stockholder
approval (i) amend a SAR to reduce its Strike Price, (ii) cancel a SAR and
regrant a SAR with a lower Strike Price than the original Strike Price of the
cancelled SAR, (iii) cancel a SAR in exchange for cash or another Award or (iv)
take any other action (whether in the form of an amendment, cancellation or
replacement grant) that has
 

 
22

--------------------------------------------------------------------------------

 



 
the effect of "repricing" a SAR, as defined under applicable rules of the
established stock exchange or quotation system on which the Shares is then
listed or traded.  Any adjustment, modification, extension or renewal of a SAR
shall be effected such that the SAR is either exempt from, or is compliant with,
Code Section 409A.
 
7.5    Exercise and Payment.  Except as may otherwise be provided by the
Committee in an Award Agreement, SARs shall be exercised by the delivery of a
written notice to the Company, setting forth the number of Shares with respect
to which the SAR is to be exercised.  Payments made in connection with the
exercise of a SAR shall be made on or as soon as administratively practicable
following the exercise date.  No payment of a SAR shall be made unless
applicable tax withholding requirements have been satisfied in accordance with
Section 15.1(a) or otherwise. Any payment by the Company in respect of a SAR may
be made in cash, Shares, other property, or any combination thereof, as the
Committee, in its sole discretion, shall determine.
 
7.6    Grant Limitations.  The Committee may at any time impose any other
limitations upon the exercise of SARs which it deems necessary or desirable in
order for the Grant to qualify for an exemption from Section 16(b) of the
Exchange Act, an exemption from Code Section 162(m) or to achieve any other
desirable tax results for the Grantee or the Company.
 
Section 8.
Performance Units and Performance Shares
 
8.1    Grant of Performance Units and Performance Shares.  Subject to and
consistent with the provisions of the Plan, Performance Units and/or Performance
Shares may be granted to any Eligible Person in such number, and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.  Performance Units and Performance Shares shall be evidenced by an
Award Agreement in such form as the Committee may approve, which shall contain
such terms and conditions not inconsistent with the provisions of the Plan as
shall be determined from time to time by the Committee.
 
8.2    Value/Performance Goals.  The Committee shall set Performance Goals
which, depending on the extent to which they are met during a Performance
Period, will determine the number or value of Performance Units and/or
Performance Shares that will be paid to the Grantee at the end of the
Performance Period.  To the extent the Committee deems it appropriate to comply
with Code Section 162(m), all Performance Goals shall be objective, and shall be
based on Performance Measures.
 
8.3    Earning of Performance Units/Performance Shares.  After the applicable
Performance Period has ended, the holder of Performance Units or holder of
rights to receive Performance Shares shall be entitled to payment based on the
performance level attained with respect to Performance Goals set by the
Committee and as described in Section 8.2.  If the Performance Unit Award and/or
Performance Shares Award is intended to comply with the Performance-Based
Exception, the Committee shall certify the level of attainment of the
Performance Goals in writing before the Award is settled.  At the discretion of
the Committee, the Award Agreement may specify that an Award of Performance
Units is payable in cash,
 

 
23

--------------------------------------------------------------------------------

 



 
Shares, Restricted Stock, or Restricted Stock Units.  Performance Shares shall
be settled in Shares.
 
 
Section 9.
Restricted Stock
 
9.1    Grant of Restricted Stock.  Subject to and consistent with the provisions
of the Plan, the Committee, at any time and from time to time, may grant
Restricted Stock to any Eligible Person in such amounts as the Committee shall
determine.
 
9.2    Award Agreement.  Each grant of Restricted Stock shall be evidenced by an
Award Agreement that shall specify the Restrictions, the number of Shares
subject to the Restricted Stock Award, and such other provisions as the
Committee shall determine.  The Committee may impose such Restrictions on any
Restricted Stock, including time-based Restrictions, Restrictions based upon the
achievement of specific performance goals, time-based Restrictions following the
achievement of specific performance goals, and/or restrictions under applicable
securities laws; provided that any time-based Restrictions (other than
time-based Restrictions following the achievement of specific performance goals)
shall remain in effect (in whole or in part) at least until the first
anniversary of the Grant Date, except as may otherwise be provided in an Award
Agreement for accelerated vesting in the event of death, disability, retirement,
Change in Control, a Termination of Affiliation following a Change in Control or
other special circumstances determined by the Committee.
 
9.3    Consideration for Restricted Stock.  The Committee shall determine the
amount, if any, that a Grantee shall pay for Restricted Stock.  The Committee
has absolute discretion to determine whether any consideration (other than
services) is to be received by the Company or any Affiliate as a condition
precedent to the grant of Restricted Stock, subject to such minimum
consideration as may be required by applicable law.
 
9.4    Effect of Forfeiture.  If Restricted Stock is forfeited, and if the
Grantee paid for such Restricted Stock or acquired such Restricted Stock upon
the exercise of an Option, the Grantee shall be deemed to have resold such
Restricted Stock to the Company at a price equal to the lesser of (x) the amount
paid by the Grantee for such Restricted Stock or the exercise price of the
Option, as applicable, or (y) the Fair Market Value of a Share on the date of
such forfeiture.  The Company shall pay to the Grantee the deemed sale price as
soon as is administratively practical.  Such Restricted Stock shall cease to be
outstanding, and shall no longer confer on the Grantee thereof any rights as a
stockholder of the Company, from and after the date of the event causing the
forfeiture, whether or not the Grantee accepts the Company's tender of payment
for such Restricted Stock.
 
9.5    Issuance of Shares.  The Committee may provide for the evidence of
ownership of Shares of Restricted Stock in such manner as it deems appropriate
including book entry or issuance of a stock certificate or certificates and that
the Shares (x) shall  be held (together with a stock power executed in blank by
the Grantee) in escrow or other custodial arrangement by the Secretary of the
Company until such Restricted Stock becomes nonforfeitable or is forfeited
and/or (y) shall bear an appropriate legend restricting the transfer of such
Restricted Stock under the Plan.  If any Restricted Stock becomes
nonforfeitable, the Company shall cause certificates
 

 
24

--------------------------------------------------------------------------------

 



 
(or other evidence of ownership) for such Shares to be delivered without such
legend or shall cause a release of restrictions on a book entry account
maintained by the Company's transfer agent.
 
9.6    Stockholder Rights in Restricted Stock.  Restricted Stock, whether held
by a Grantee or in escrow or other custodial arrangement by the Secretary of the
Company, shall confer on the Grantee all rights of a stockholder of the Company,
except as otherwise provided in the Plan or Award Agreement.  Unless otherwise
provided in an Award Agreement, any cash dividends paid with respect to Shares
of Restricted Stock will automatically be deferred and reinvested in additional
Shares of Restricted Stock and any cash dividends or stock dividends paid with
respect to Restricted Stock shall be subject to the same restrictions and other
terms as apply to the Shares of Restricted Stock with respect to which such
dividends are issued.  The Committee may in its discretion provide for payment
of interest on deferred cash dividends.  Notwithstanding any of the foregoing,
in no event may any cash dividends or stock dividends paid with respect to
Restricted Stock be paid to the Grantee earlier than the date the underlying
Shares of Restricted Stock become vested.
 
Section 10.
Restricted Stock Units
 
10.1             Grant of Restricted Stock Units.  Subject to and consistent
with the provisions of the Plan and Code Sections 409A(a)(2), (3) and (4), the
Committee, at any time and from time to time, may grant Restricted Stock Units
to any Eligible Person, in such amount and upon such terms as the Committee
shall determine.  A Grantee shall have no voting rights in Restricted Stock
Units.
 
10.2             Award Agreement.  Each grant of Restricted Stock Units shall be
evidenced by an Award Agreement that shall specify the Restrictions, the number
of Shares subject to the Restricted Stock Units granted, and such other
provisions as the Committee shall determine in accordance with the Plan and Code
Section 409A.  The Committee may impose such Restrictions on Restricted Stock
Units, including time-based Restrictions, Restrictions based on the achievement
of specific performance goals, time-based Restrictions following the achievement
of specific performance goals, Restrictions based on the occurrence of a
specified event, and/or restrictions under applicable securities laws; provided
that any time-based restrictions (other than time-based Restrictions following
the achievement of specific performance goals) shall remain in effect (in whole
or in part) at least until the first anniversary of the Grant Date, except as
may otherwise be provided in an Award Agreement for accelerated vesting in the
event of death, disability, retirement, Change in Control, a Termination of
Affiliation following a Change in Control or other special circumstances
determined by the Committee.
 
10.3             Crediting Restricted Stock Units.  The Company shall establish
an account ("RSU Account") on its books for each Eligible Person who receives a
grant of Restricted Stock Units.  Restricted Stock Units shall be credited to
the Grantee's RSU Account as of the Grant Date of such Restricted Stock
Units.  RSU Accounts shall be maintained for recordkeeping purposes only and the
Company shall not be obligated to segregate or set aside assets representing
securities or other amounts credited to RSU Accounts.  The obligation to make
 

 
25

--------------------------------------------------------------------------------

 



 
distributions of securities or other amounts credited to RSU Accounts shall be
an unfunded, unsecured obligation of the Company.
 
10.4             Settlement of RSU Accounts.  The Company shall settle an RSU
Account by delivering to the holder thereof (which may be the Grantee or his or
her Beneficiary, as applicable) a number of Shares equal to the whole number of
Shares underlying the Restricted Stock Units then credited to the Grantee's RSU
Account (or a specified portion in the event of any partial settlement);
provided that any fractional Shares underlying Restricted Stock Units remaining
in the RSU Account on the Settlement Date shall be distributed in cash in an
amount equal to the Fair Market Value of a Share as of the Settlement Date
multiplied by the remaining fractional Restricted Stock Unit.  Subject to any
deferral election made by the Grantee or the terms of any Award Agreement
providing for a deferral of settlement of Shares underlying the Restricted Stock
Units or alternative settlement date, the "Settlement Date" for all Restricted
Stock Units credited to a Grantee's RSU Account and that otherwise have not been
forfeited shall be the earlier of (i) when Restrictions applicable to an Award
of Restricted Stock Units have lapsed, or (ii) as soon as administratively
practical following the Grantee's death, disability, retirement, Change in
Control or Termination of Affiliation following a Change in Control; provided,
however, to the extent an RSU is subject to Code Section 409A, no settlement
shall be made on account of a disability unless such disability meets the
definition of "disability" as defined in Code Section 409A(a)(2)(C)(i)), and no
settlement shall be made on account of a retirement or Termination of
Affiliation unless such retirement or Termination of Affiliation constitutes a
"separation from service" (as provided in Code Section 409A(a)(2)(A)(i)).
              
 
Section 11.
Annual Incentive Awards
 
11.1             Annual Incentive Awards.  Subject to and consistent with the
provisions of the Plan, Annual Incentive Awards may be granted to any Eligible
Person in accordance with this Section 11. The Committee shall from time to time
designate the individuals eligible to be granted an Annual Incentive Award for a
Year and may designate an Eligible Person as eligible for a full Year or for a
period of less than a full Year. Any Annual Incentive Award granted to a Covered
Employee (or to an Eligible Person whom the Committee believes may be a Covered
Employee at the end of the Year) shall be made not later than ninety (90) days
after the commencement of the Performance Period or, in the case of a Covered
Employee (or to an Eligible Person whom the Committee believes may be a Covered
Employee at the end of the Year) who becomes eligible for an Annual Incentive
Award due to being hired or promoted during the Year, such designation shall not
be made after more than 25% of the Performance Period has elapsed; provided in
each case, however, that these requirements do not apply if the  Committee does
not intend the Annual Incentive Award granted to an Eligible Person to qualify
for the Performance-Based Exception.  An Eligible Person who, for any reason, is
designated as eligible to be granted an Annual Incentive Award for a Year after
the Performance Goals for the Year have been set shall only be eligible to defer
a portion of the Annual Incentive Award in accordance with applicable guidance
under Code Section 409A.
 

 
26

--------------------------------------------------------------------------------

 



 
11.2   Determination of Amount of Annual Incentive Awards.
 
(a) Aggregate Maximum.  Subject to the limitations in Section 4.3(b), the
Committee may establish guidelines as to the maximum aggregate amount of Annual
Incentive Awards payable for any year.
 
(b) Establishment of Performance Goals and Bonus Opportunities.  Provided that
the outcome is substantially uncertain at the time established, within the first
ninety (90) days of each Performance Period, or within the first 25% of the
Performance Period if the Performance Period for an Eligible Person is less than
a full Year, the Committee shall establish, in writing, Performance Goals for
the Year (which may be the same or different for some or all Eligible Persons)
and shall establish the threshold, target and maximum Bonus Opportunity for each
Grantee for the attainment of specified threshold, target and maximum
Performance Goals.  Performance Goals and Bonus Opportunities may be weighted
for different factors and measures as the Committee shall determine.
 
(c) Committee Certification and Determination of Amount of Annual Incentive
Award.  The Committee shall determine and certify in writing the degree of
attainment of Performance Goals as soon as administratively practicable after
the end of each Year but not later than 2½ months after the end of such
Year.  The Committee shall initially determine each individual's Annual
Incentive Award based solely on the level of attainment of the Performance Goals
(as certified by the Committee) and the individual's Bonus Opportunity.  The
Committee (or for any non-Covered Employee, the Committee's delegate), shall
then, in accordance with the following rules, determine the actual amount of the
Eligible Person's Annual Incentive Award to be paid to such Eligible Person.
 
(i) At any time prior to payment, the Committee (or for any Non-Covered Employee
the Committee's delegate) reserves the discretion to increase or decrease (but
not below zero) the amount of such individual's Annual Incentive Award and Bonus
Opportunity that was based solely on the Committee-certified level of attainment
of the Performance Goals; provided, however, that the Committee may not increase
the amount of a Covered Person’s Annual Incentive Award and Bonus Opportunity
above the amount to which the Covered Person would otherwise have been entitled
based solely on the Committee-certified level of Performance Goal achievement.
 
(ii) In no event shall the election of the Committee (or of the Committee’s
delegate if applicable for non-Covered Employees) to increase or decrease, on an
individual basis, the amount of an Eligible Person's Annual Incentive Award and
Bonus Opportunity result in an increase or decrease in the total amount of
payable Annual Incentive Awards based on the total level of Performance Goal
achievement (as certified by the Committee) at the end of the Year applicable to
Eligible Persons to whom such Performance Goals apply.
 
(d) Termination of Affiliation.  If an individual has a Termination of
Affiliation during the Year, the Committee may authorize the payment of an
Annual Incentive Award to such individual, and in the absence of such
authorization, the individual shall receive no Annual Incentive Award for such
Year.
 

 
27

--------------------------------------------------------------------------------

 



 
11.3            Time of Payment of Annual Incentive Awards.  Annual Incentive
Awards shall be paid as soon as administratively practicable after the Committee
certifies the degree of attainment of the Performance Goals and determines the
amount of the Annual Incentive Award, but not later than 2 ½ months following
the end of the Year to which the Annual Incentive Award pertains.
 
11.4            Form of Payment of Annual Incentive Awards.  An individual's
Annual Incentive Award for a Year shall be paid in cash, Bonus Shares,
Restricted Stock, Options, or any other form of Award or any combination thereof
as is provided in the Award Agreement.  The Committee may provide in an Award
Agreement that payment of an Annual Incentive Award may be deferred in
accordance with any rules or procedures that may be established by the Committee
from time to time, either before or after the decision or election to defer is
made.
 
Section 12.
Bonus Shares, Service Awards and Other Stock-Based Awards
 
12.1           The Committee is authorized, subject to limitations under
applicable law, to make such other Awards that are payable in, valued in whole
or in part by reference to, or otherwise based on or related to Shares, as
deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation (i) Shares awarded purely as a "bonus" and not
subject to any restrictions or conditions ("Bonus Shares"), (ii) Shares that are
awarded based on a Grantee's years of service with the Company and not subject
to any other restrictions or conditions at such Award's Grant Date ("Service
Awards") or (iii) any award of Shares or payment of cash that is valued in whole
or in part by reference to, or are otherwise based on, Shares, other property or
achievement of performance metrics or measures ("Other Stock-Based
Awards").  The Committee has absolute discretion to determine whether any
consideration (other than services) is to be received by the Company or any
Affiliate as a condition precedent to the grant of Bonus Shares, Service Awards
or Other Stock-Based Awards, subject to such minimum consideration as may be
required by applicable law.
 
Section 13.
Change in Control
 
13.1   Special Treatment in the Event of a Change in Control.
 
(a) In order to maintain the Grantee's rights in the event of any Change in
Control of the Company, as hereinafter defined, the Committee, as constituted
before such Change in Control, may, in its sole discretion, as to any Award,
either at the time an Award is made hereunder or any time thereafter, take any
one (1) or more of the following actions: (i) provide for the purchase by the
Company of any such Award, upon the Grantee's request, for an amount of cash (if
any) equal to the amount that could have been attained upon the exercise of such
Award or realization of the Grantee's rights had such Award been currently
exercisable or payable; (ii) make such adjustment to any such Award then
outstanding as the Committee deems appropriate to reflect such Change in
Control; (iii) cause any such Award then outstanding to be assumed, or new
rights substituted therefor, by the acquiring or surviving corporation after
such Change in Control; (iv) remove Restrictions or Exercise Conditions on any
Award or modify the
 

 
28

--------------------------------------------------------------------------------

 

 
 
performance requirements for any other Awards; or (v) provide that Options, SARs
or other Awards granted hereunder must be exercised in connection with the
closing of such transactions, and that if not so exercised such Awards will
expire. Any such determinations by the Committee may be made generally with
respect to all Grantees, or may be made on a case-by-case basis with respect to
a particular Grantee.
 
(b) Except where (i) an Award Agreement or any other agreement approved by the
Committee to which a Grantee is a party, or (ii) any employee benefit plan or
program applicable to a Grantee, addresses the effect of a Change in Control or
Termination of Affiliation following a Change in Control on an Award, in which
case such agreement, plan or program will control, in the event that within the
period commencing on a Change in Control of the Company and ending on the third
anniversary of the Change in Control, the Company terminates a Grantee's
employment other than for cause (as defined in the Award Agreement), there shall
be an automatic acceleration of any time periods relating to the exercise or
realization of any such Award (other than Service Awards) and any performance
goal relating to any award with performance-based vesting shall be deemed
satisfactorily completed without any action required by the Committee so that
such Award may be exercised or realized in full on or before a date fixed by the
Committee.  The Committee may, in its discretion, include such further
provisions and limitations in any Award Agreement as it may deem in the best
interests of the Company.
 
(c) For any payment under the Plan that constitutes deferred compensation under
Code Section 409A, in no event shall any action be taken pursuant to this
Section 13 to the extent such action would result in accelerated taxation and/or
tax penalties under Code Section 409A.
 
13.2   Definition of Change in Control.  For purposes of this Plan, a "Change in
Control" means the first to occur of the following events:
 
(i) Any Person is or becomes the Beneficial Owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
20% or more of the combined voting power of the Company's then outstanding
securities (a "Substantial Owner"), excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (I) of
paragraph (iii) below; provided, however, that a Person's becoming such a
Substantial Owner shall not constitute a Change in Control if (1) such Person is
a party to an agreement that limits the ability of such Person and its
Affiliates to obtain and exercise control over the management and policies of
the Company, or (2) such Person is a Person who, together with all Affiliates
and Associates of such Person, would become a Substantial Owner solely as a
result of a reduction of the number of Shares, which reduction increases the
percentage of outstanding Shares beneficially owned by such Person, unless and
until such Person, Affiliate
 

 
29

--------------------------------------------------------------------------------

 

 
 
or Associate, after becoming aware that such Person has become a Substantial
Owner, thereafter becomes the Beneficial Owner of additional Shares (other than
Shares received directly from the Company pursuant to a plan approved by a
majority of those members of the Board who, while serving on the Board, are not
Substantial Owners, Affiliates or Associates of a Substantial Owner, or a
representative or nominee of a Substantial Owner or of any such Affiliate or
Associate) representing one percent (1%) or more of the number of Shares then
outstanding;
 
(ii) The following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
 
(iii) There is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary with any other corporation or other entity, other
than
 
(I) a merger or consolidation which results in:
 
(A)           the voting securities of the Company outstanding immediately prior
to such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary, at least 60% of the combined voting power of the securities
of the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, and
 
(B)           the individuals who comprise the Board immediately prior thereto
constituting immediately thereafter at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger is then a Subsidiary, the
ultimate parent thereof;
 
or
 
(II)           a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company
 

 
30

--------------------------------------------------------------------------------

 



 
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
20% or more of the combined voting power of the Company's then outstanding
securities;
 
(iv) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company's stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company's assets to an entity (i) at least 50% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (ii) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.
 
Notwithstanding the occurrence of any of the foregoing events, (x) a Change in
Control shall not occur with respect to a Grantee if, in advance of such event
and to the extent permitted pursuant to Section 17.14, the Grantee agrees in
writing that such event shall not constitute a Change in Control, and (y) to the
extent that any payment under the Plan is subject to Code Section 409A and an
applicable payment event is a Change in Control, or an allowable payment
"toggle" right is contingent upon a Change in Control having occurred, in
addition to satisfying the above definition of Change in Control, such Change in
Control must also constitute a change in control event under Code Section 409A.
 
Section 14.
Amendment, Modification, and Termination
 
14.1   Amendment, Modification, and Termination of the Plan.  The Board may, at
any time and from time to time, alter, amend, suspend, discontinue or terminate
the Plan in whole or in part without the approval of the Company's stockholders,
except that (i) any amendment or alteration shall be subject to the approval of
the Company's stockholders if such stockholder approval is required by any
federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Shares may then be listed or quoted, and
(ii) the Board may otherwise, in its discretion, determine to submit other such
amendments or alterations to stockholders for approval, or if such amendment, in
the determination of the Board, materially increases benefits accruing to Plan
participants. In no event shall any Plan amendment or termination accelerate the
timing of any payments that constitute deferred compensation under Code Section
409A unless such acceleration of payment is permitted by Code Section 409A.
 

 
31

--------------------------------------------------------------------------------

 



 
14.2   Awards Previously Granted.  Except as otherwise specifically permitted in
the Plan (including Sections 3.2(o), 3.2(q), 3.2(t), and 5.5 of the Plan) or an
Award Agreement, no termination, amendment, or modification of the Plan shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Grantee of such Award.
 
Section 15.
Withholding
 
15.1   Required Withholding.
 
(a) The Committee in its sole discretion may provide that when taxes are to be
withheld in connection with the exercise of an Option or of a SAR, or upon the
lapse of Restrictions on an Award, or upon payment of any other benefit or right
under this Plan (the Exercise Date, date such Restrictions lapse or such payment
of any other benefit or right occurs hereinafter referred to as the "Tax Date"),
the Grantee may elect to make payment for the withholding of federal, state and
local taxes, including Social Security and Medicare ("FICA") taxes by one or a
combination of the following methods:
 
(ii) payment of an amount in cash equal to the amount to be withheld;
 
(iii) requesting the Company to withhold from those Shares that would otherwise
be received upon exercise of the Option or the SAR payable in Shares, upon the
lapse of Restrictions on an Award, a number of Shares having a Fair Market Value
on the Tax Date equal to the amount to be withheld; or
 
(iv) withholding from any compensation otherwise due to the Grantee.
 
The Committee in its sole discretion may provide that the amount of tax
withholding upon exercise of an Option or a SAR payable in Shares to be
satisfied by withholding Shares upon exercise of such Option or SAR pursuant to
clause (iii) above shall not exceed the minimum amount of taxes, including FICA
taxes, allowed to be withheld under federal, state and local law.  An election
by Grantee under this subsection is irrevocable.  Any fractional share amount
and any additional withholding not paid by the withholding or surrender of
Shares must be paid in cash.  If no timely election is made, the Grantee must
deliver cash to satisfy all tax withholding requirements.
 
(b) Any Grantee who makes a Disqualifying Disposition (as defined in Section
6.5(g)) or an election under Code Section 83(b) shall remit to the Company an
amount sufficient to satisfy all resulting tax withholding requirements, if any,
in the same manner as set forth in subsection (a).  To the extent that the
Grantee does not remit a sufficient amount necessary to satisfy all resulting
tax withholding requirements, the Company may withhold any such deficiency from
any other compensation the Company owes to the Grantee, provided that any such
offset or withholding is permitted without resulting in a violation of Code
Section 409A.
 
15.2   Notification Under Code Section 83(b). If the Grantee, in connection with
the grant of Restricted Stock, makes the election permitted under Code Section
83(b) to include in
 

 
32

--------------------------------------------------------------------------------

 



 
such Grantee's gross income in the year of transfer the amounts specified in
Code Section 83(b), then such Grantee shall notify the Company of such election
within 10 days of filing the notice of the election with the Internal Revenue
Service, in addition to any filing and notification required pursuant to
regulations issued under Code Section 83(b).  The Committee may, in connection
with the grant of an Award or at any time thereafter, prohibit a Grantee from
making the election described above.
 
Section 16.
Beneficiary Designation
 
Each Grantee under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit.  Each such designation shall revoke all
prior designations by the same Grantee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Company during the Grantee's lifetime.  In the absence of any such
designation, benefits remaining unpaid at the Grantee's death shall be paid to
the Grantee's estate.
 
Section 17.
Additional Provisions
 
17.1   Governing Law.  The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware, other than its law respecting choice of
laws and applicable Federal law.
 
17.2   Severability.  If any provision of this Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction, or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, it shall be stricken and the remainder of the
Plan and any such Award shall remain in full force and effect.
 
17.3   Successors.  All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company or
any Employer, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise of all or
substantially all of the business and/or assets of the Company.
 
17.4   Requirements of Law.  The granting of Awards and the delivery of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.  Notwithstanding any provision of the Plan or any
Award, Grantees shall not be entitled to exercise, or receive benefits under,
any Award, and the Company (and any Affiliate or Joint Venture) shall not be
obligated to deliver any Shares or deliver benefits to a Grantee, if such
exercise or delivery would constitute a violation by the Grantee or the Company,
or an Affiliate or Joint Venture, of any applicable law or regulation.
 

 
33

--------------------------------------------------------------------------------

 



 
17.5   Securities Law Compliance.  If the Committee deems it necessary to comply
with any applicable securities law, or the requirements of any stock exchange
upon which Shares may be listed, the Committee may impose any restriction on
Awards or Shares acquired pursuant to Awards under the Plan as it may deem
advisable.  All evidence of Share ownership delivered pursuant to any Award or
the exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the SEC, any stock exchange upon which Shares are then
listed, and any applicable securities law.  If so requested by the Company, the
Grantee shall make a written representation to the Company that he or she will
not sell or offer to sell any Shares unless a registration statement shall be in
effect with respect to such Shares under the Securities Act of 1933, and any
applicable state securities law, or unless he or she shall have furnished to the
Company, in form and substance satisfactory to the Company, that such
registration is not required.
 
If the Committee determines that the exercise or nonforfeitability of, or
delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any national
securities exchange or national market system on which are listed any of the
Company's equity securities, then the Committee may postpone any such exercise,
nonforfeitability or delivery, as applicable, but the Company shall use all
reasonable efforts to cause such exercise, nonforfeitability or delivery to
comply with all such provisions at the earliest practicable date.
 
        17.6   No Rights as a Stockholder.  No Grantee shall have any rights as
a stockholder of the Company with respect to the Shares (except as provided in
Section 9.6 with respect to Restricted Stock) which may be deliverable upon
exercise or payment of such Award until such Shares have been delivered to him
or her.
 
17.7   Awards Not Taken into Account for Other Benefits.  Awards shall be
special incentive payments to the Grantee and shall not be taken into account in
computing the amount of salary or compensation of the Grantee for purposes of
determining any pension, retirement, death or other benefit under (a) any
pension, retirement, profit-sharing, bonus, insurance or other employee benefit
plan of an Employer, or (b) any agreement between an Employer and the Grantee,
except as such employee benefit plan or agreement shall otherwise expressly
provide, respectively.
 
17.8   Non-Exclusivity of Plan.  Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for employees, Consultants or Non-Employee
Directors as it may deem desirable.
 
17.9   Unfunded Status of Awards; Creation of Trusts.  The Plan is intended to
constitute an "unfunded" plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Grantee pursuant to an Award, nothing
contained in the Plan or any Award Agreement shall give any such Grantee any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company's obligations under the Plan to
deliver
 

 
34

--------------------------------------------------------------------------------

 



 
cash, Shares or other property pursuant to any Award which trusts or other
arrangements shall be consistent with the "unfunded" status of the Plan unless
the Committee otherwise determines.
 
17.10         No Right to Continued Employment or Awards.  No employee,
Consultant or Non-Employee Director shall have the right to be selected to
receive an Award under this Plan or, having been so selected, to be selected to
receive a future Award.  Neither receipt of an Award hereunder, nor eligibility
for an Award shall interfere with or limit in any way the right of the Company,
an Affiliate or a Joint Venture to terminate any individual's employment or
affiliation at any time, nor confer on any Grantee the right to continue in the
employ of, or as a consultant to, the Company, any Affiliate or any Joint
Venture.
 
17.11         Military Service.  Awards shall be administered in accordance with
Code Section 414(u) and the Uniformed Services Employment and Reemployment
Rights Act of 1994.
 
17.12         Construction.  The following rules of construction will apply to
the Plan: (a) the word "or" is disjunctive but not necessarily exclusive, (b)
words in the singular include the plural, words in the plural include the
singular, and words in the neuter gender include the masculine and feminine
genders and words in the masculine or feminine gender include the other neuter
genders, (c) the terms "hereof," "herein," and "herewith" and words of similar
import shall, unless otherwise stated, be construed to refer to this Plan and
not to any particular provision of this Plan, and references to Sections are
references to the Sections of this Plan unless otherwise specified; (d) the word
"including" and words of similar import when used in this Plan means "including,
without limitation," unless otherwise specified; and (e) any reference to any
U.S.  federal, state, or local statute or law shall be deemed to also refer to
all amendments or successor provisions thereto, as well as all rules and
regulations promulgated under such statute or law, unless the context otherwise
requires.  The headings of sections and subsections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.
 
17.13         Obligations.  Unless otherwise specified in the Award Agreement,
the obligation to deliver, pay or transfer any amount of money or other property
pursuant to Awards under this Plan shall be the sole obligation of a Grantee's
employer; provided that the obligation to deliver or transfer any Shares
pursuant to Awards under this Plan shall be the sole obligation of the Company.
 
17.14         Compliance with Code Section 409A.  This Plan and all Awards
granted hereunder are intended to meet or to be exempt from the requirements of
Code Section 409A, and shall be administered, construed and interpreted in a
manner that is in accordance with and in furtherance of such intent.  Any
provision of this Plan that would cause an Award to fail to satisfy Code Section
409A or, if applicable, an exemption from the requirements of that section,
shall be amended (in a manner that as closely as practicable achieves the
original intent of this Plan or such Award) to comply with Code Section 409A or
any such exemption on a timely basis, which may be made on a retroactive basis,
in accordance with regulations and other guidance issued under Code Section
409A.  Any action otherwise permitted under this Plan that, if taken, would
cause an Award to fail to satisfy Code Section 409A or, if applicable, an
exemption from the requirements of that section, shall not be permitted.  Any
payments described in the Plan that are due within the "short-term deferral"
period as defined in Code. 
 

 
35

--------------------------------------------------------------------------------

 

 
 
Section 409A shall not be treated as deferred compensation unless applicable tax
laws require otherwise.  Notwithstanding the foregoing, neither the Company nor
the Committee shall have any obligation to take any action to prevent the
assessment of any excise tax or penalty on any Grantee under Code Section 409A
and neither the Company nor the Committee will have any liability to any Grantee
for such tax or penalty.
 
17.15         Stockholder Approval.  All Awards granted on or after the
Effective Date and prior to the date the Company's stockholders approve the
amended and restated Plan are expressly conditioned upon and subject to approval
of the amended and restated Plan by the Company's stockholders.
 






36
